Case 2:18-cv-11450-LJM-MKM ECF No. 46 filed 10/22/19                   PageID.5802       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Michael Welch,

                                    Plaintiff(s),
 v.                                                     Case No. 2:18−cv−11450−LJM−MKM
                                                        Hon. Laurie J. Michelson
 City of Melvindale, et al.,

                                    Defendant(s),



                                 NOTICE OF MOTION HEARING

    You are hereby notified to appear before District Judge Laurie J. Michelson at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan. Please report to Room 212. The following motion(s) are scheduled for hearing:

                  Motion for Summary Judgment − #38
                  Motion for Summary Judgment − #39

       • MOTION HEARING: November 22, 2019 at 09:30 AM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/E Karhoff
                                                    Case Manager

 Dated: October 22, 2019
